DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because:
there is no antecedent basis for the limitation of “the circuit board”.  Claim 6 defines a “substrate”.  While a substrate may be used in circuit boards, there is no indication in claim 6 that this is the applicants’ intention.  Consistent terminology must be maintained throughout the claims when referring to the same limitation.
The electromagnetic field components are not clearly defined as being part of the adapter.  Just because they are mounted to a circuit board (which itself is not clearly defined as part of the adapter), does not mean that they are electrically coupled to either of the receivers or the transmitter.  This introduces significant breadth into the claim; the skilled artisan could physically add components to a circuit board, where those components are not electrically connected to the rest of the circuit.
Claim 15 is objected to because the phrasing of the preamble is unclear.  The applicants may consider “A combination comprising a computing device and the wireless power adapter as defined in claim 11, wherein the computer device comprises:” 
Claim 21 is objected to because it is unclear what “associated to” is intended to mean in the context of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-9, 11-12, 14-15, 18-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Novak (US 2017/0264141), cited as an X-reference in the corresponding PCT application.  The applicants have not provided any arguments to indicate why Von Novak should not be applied as a reference against the pending claims.
With respect to claim 1, Von Novak discloses a wireless power adapter (fig 5, item 500; fig 9; par 27, 30-33 and 40-45) comprising: 
a loosely coupled wireless power receiver (510, 512, 514) adapted to receive wireless power at a first frequency (step 902; par 30) and for providing a direct current power output (the output of 514 is DC; par 30, 41); and 
a tightly coupled wireless power transmitter (518, 520, 522, 524, 526) connected to said direct current power output and adapted to transmit wireless power at a second frequency (step 904, 906; par 30, 42-43) once direct current power is provided by said loosely coupled wireless power receiver.  
The specification discloses various features for what may be included within the terms “loosely” (par 70) and “tightly” (par 76).  These disclosures, however, repeatedly do not impart any specific structure or functionality into the claim.
Von Novak discloses a wireless power repeater that receives power at a first frequency and a first protocol, converts it to intermediate DC power, and retransmits the power at a second frequency and a second protocol.  Von Novak’s different frequencies and protocols anticipates the broadest reasonable interpretation of “loosely” and “tightly” coupled.  Von Novak discloses that the receiver and transmitter include any of the different wireless power protocols discussed in par 33.  This includes a relatively higher frequency receiver (making it “loosely coupled”) and a relatively lower frequency transmitter (making it “tightly coupled”).
With respect to claim 8, Von Novak discloses a power storage unit (516) connected to at least said loosely coupled wireless power receiver for receiving power from at least said loosely coupled wireless power receiver (see fig 5), and connected to said tightly coupled wireless power transmitter for delivering power to said tightly coupled wireless power transmitter (see fig 5).  
With respect to claim 9, Von Novak discloses power storage unit (516) is configured to receive current in parallel with said tightly coupled wireless power transmitter (see fig 5), said current provided by at least said loosely coupled wireless power receiver.  

With respect to claim 12, Von Novak discloses said housing comprising a connector for attaching said housing to a surface of a computing device (406).  Figure 4 shows how the adapter housing is attached to a computing device.  The computing device is not a distinct claimed limitation.  The claim is directed to the connector (that exists on the adapter) and what it is “for”.  Regardless, Von Novak discloses the receiver includes communication equipment (par 24), thereby making it a “computing device”.
With respect to claim 14, Von Novak discloses said adapter is incorporated into a casing (fig 4, item 303) for receiving a computing device.  The claim does not define how the casing is actually structured to complete this “for receiving” intended use limitation.  Should the applicants amend the claim to further define the casing, they should consider the teachings of Partovi (US 2016/0056664).  Figure 37 discloses an adapter casing (the cup) that is for receiving a computing device (phone). 
With respect to claim 15, Von Novak discloses in combination a computing device (item 550 is a “computing device” as paragraph 24 discloses its communication functionality) and the wireless power adapter as defined in of claim 11, wherein said computing device comprises: a computing device housing (fig 4, item 406); and a tightly coupled wireless power receiver (528-530) for receiving wireless power at a second frequency and outputting current (via 532) for powering said computing device; and 
With respect to claim 18, Von Novak discloses a wireless power adapter (fig 5, item 500; fig 9; par 27, 30-33 and 40-45) comprising: 
a wireless power receiver (510, 512, 514) adapted to receive wireless power corresponding to a first interface standard for providing a current power output; and 
a wireless power transmitter (518, 520, 522, 524, 526) connected to said current power output and adapted to transmit wireless power corresponding to a second interface standard once current power is provided by said wireless power receiver.  
Claim 18 repeats the limitations of claim 1, except that it replaces a first/second frequency with a first/second “interface standard”.  The different standards include different frequencies (see art rejection of claim 19). 
With respect to claim 19, Von Novak discloses said wireless power receiver is a loosely coupled wireless power receiver (because it has a higher frequency) and provides direct current power output, and said wireless power transmitter is a tightly coupled wireless power transmitter (because it has a lower frequency) and is connected to said direct current power output, and wherein said first interface standard is associated to wireless power at a first frequency (par 33) and said second interface standard is associated to wireless power at a second frequency (par 33).  
The relative values of the two frequencies is disclosed by Von Novak (par 33), as discussed above in the art rejection of claim 1.

Von Novak discloses the received power and retransmitted power can be in any of the listed “propagation forms” (par 33).  
Von Novak also discloses the two interface standards includes the necessary communication circuitry (par 24, 30).  The claim does not define how an interface standard is “associated to” a communication protocol.  Von Novak’s communication protocols (transmitter to adapter, adapter to receiver) is interpreted as anticipating this “associated to” relationship.
The preamble of claim 21 indicates that the cited art is only required to disclose one of the two relationship.  Regardless of the lack of clarity in the communication protocol language, Von Novak anticipates the two propagation forms. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak in view of Ichikawa (US 2012/0242447).
With respect to claims 2 and 20, Von Novak discloses the adapter comprises a receiver and transmitter, but does not expressly disclose a shield.  Ichikawa (fig 6; par 63-66) teaches that it is known to surround a wireless power antenna (either transmitting or receiver) with a shield (115).  
The combination places the Ichikawa shield around either (or both) of the Von Novak receiver (510) or transmitter (526).  By doing so, the shield becomes “between said loosely coupled wireless power receiver and said tightly coupled wireless power transmitter”.
Von Novak and Ichikawa are analogous because they are from the same field of endeavor, namely wireless power antennas.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Von Novak’s adapter to include a shield, as taught by Ichikawa.  The motivation for doing so would have been to prevent leakage of the magnetic fields (Ichikawa, par 55-56).
With respect to claim 17, Von Novak and Ichikawa combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the .


Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak in view of Ichikawa and Swaans (US 2016/0006484).
With respect to claim 3, the combination teaches the adapter of claim 2, but does not expressly disclose the adapter comprises a tightly coupled wireless power receiver.  Swaans (fig 1; par 29-43) discloses an adapter that receives loosely coupled wireless power at a first frequency (130), converts it to DC (150), and retransmits the power from a tightly coupled wireless power transmitter at a second frequency (170; see par 37-40 for a discussion of the different frequencies). 
Swaans further discloses: 
a tightly coupled wireless power receiver (fig 5; par 48-49; the loosely coupled receiver is any of 130N, the tightly coupled receiver is any other of 130N) adapted to receive wireless power at said second frequency and for providing an additional current power output; and
wherein said tightly coupled wireless power transmitter is further adapted to receive current power from said loosely coupled wireless power receiver and said tightly coupled wireless power receiver (via 550).

Ichikawa teaches said electromagnetic shield is further adapted to reduce interference between said tightly coupled wireless power receiver and said tightly coupled wireless power transmitter (because the Ichikawa shield surrounds at least one of the combination’s loosely coupled receiver, tightly coupled receiver, tightly coupled transmitter). 
The combination and Swaans are analogous because they are from the same field of endeavor, namely wireless power adapters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Von Novak adapter to include an additional receiver, as taught by Swaans.  The motivation for doing so would have been to increase the transmitted power.  By receiver a plurality of wireless powers, the combination’s adapter will have more power to retransmit.
With respect to claim 4, Ichikawa discloses each coil is surrounded by a shield.  Thus, the combination teaches said electromagnetic shield comprising: a first sub-shield adapted to reduce interference between said loosely coupled wireless power receiver and said tightly coupled wireless power transmitter (the combination’s first sub-shield 
With respect to claim 5, Swaans discloses said tightly coupled wireless power receiver is an inductive wireless power receiver (par 40; “some coils systems may use resonance, while some may not.”  A coil that does not use resonance is inductive only [i.e. no capacitor]).  
With respect to claim 6, Swaans discloses said tightly coupled wireless power receiver and said loosely coupled wireless power receiver are printed on a substrate (par 50).  
With respect to claim 7, Von Novak discloses electromagnetic filter components (512, 522, 524) and Swaans teaches the circuit broad (par 50).  Thus, the combination teaches electromagnetic filter components mounted on said circuit board.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Von Novak in view of Swaans. 
Von Novak discloses the energy storage unit, but does not expressly disclose that it is a battery.  Swaans discloses an adapter (see art rejection of claim 3) that comprises a battery (fig 2, item 256; par 45).  Von Novak and Swaans are analogous, as discussed above.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Von Novak’s capacitor to be a battery, as taught by Swaans.  The motivation for doing so would have been because . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Von Novak in view of Partovi (US 2007/0182367).
Von Novak discloses the adapter comprises a connector to hold a computing device, but does not expressly disclose it is one of the elements recited in claim 13.  Partovi discloses a wireless power transfer system, wherein a transmitter includes a connector (magnet) to hold a computing device in place (see fig 16; par 131-132). 
Von Novak and Partovi are analogous because they are from the same field of endeavor, namely wireless power transmission systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Von Novak’s tightly coupled transmitter to include a magnetic, as taught by Partovi.  The motivation for doing so would have been to ensure alignment with the computing device (or whichever load is placed to receiver power) to increase the efficiency of wireless power transfer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836